



EXHIBIT 10.12


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
15, 2018 (the “Second Amendment Effective Date”), is made by and among ABRH,
LLC, a Delaware limited liability company (the “Borrower”), FIDELITY NEWPORT
HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), the
Subsidiaries of Holdings party hereto as guarantors (together with Holdings,
each a “Guarantor” and, collectively, the “Guarantors”), CANNAE HOLDINGS, LLC,
(“Cannae”) as a Lender and as administrative agent under the Credit Agreement
(as hereinafter defined) (in such capacity, the “Administrative Agent”) and the
Lenders party hereto. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).


W I T N E S S E T H


WHEREAS, (a) Holdings, the Borrower, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and Wells Fargo Bank, National
Association, as administrative agent (the “Original Agent”), entered into that
certain Credit Agreement dated as of August 19, 2014 (as amended by that certain
First Amendment to Credit Agreement, dated as of February 27, 2017, and as
further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”) and (b) the Borrower, the Guarantors and
the Original Agent are parties to that certain Guaranty and Security Agreement
dated as of August 19, 2014 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Collateral Agreement”);


WHEREAS, on March 15, 2018, Cannae purchased all of the outstanding loans and
commitments of the Lenders under the Credit Agreement, and currently constitutes
the sole Lender;


WHEREAS, on March 15, 2018, the Original Agent resigned as administrative agent
under the Credit Agreement and the Collateral Agreement (and all other Loan
Documents) and Cannae was appointed to serve as administrative agent thereunder;


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I


AMENDMENTS


1.1    Amendments to Credit Agreement and Other Loan Documents. From and after
the Second Amendment Effective Date, the parties hereto agree that,
notwithstanding anything to the contrary in the





--------------------------------------------------------------------------------





Credit Agreement or any other Loan Document, the Credit Agreement (and any other
Loan Document, as applicable) is hereby deemed to be revised as follows:


(a)Revolving Loan Available at Lenders’ Sole Discretion. Borrower may request
advances under the Revolving Loan (using the procedures and timing applicable to
Base Rate Loans as in effect immediately prior to the Second Amendment Effective
Date), but the Lenders shall have no obligation to make such advances under the
Revolving Loan (or to make Swingline Loans or issue Letters of Credit). If the
Lenders unanimously agree, in their respective sole discretion, to make any
requested advance under the Revolving Loan (or to make a Swingline Loan or issue
a Letter of Credit), then the Lenders shall fund such advance in the manner
contemplated in the Credit Agreement.


(b)Interest. From and after the Second Amendment Effective Date: (i) interest on
all Revolving Credit Loans (whether outstanding on the Second Amendment
Effective Date or advanced thereafter), Term Loans and any other Obligations of
any Credit Party shall accrue at the fixed rate of ten percent (10%) per annum
and be calculated on a 365/366 day basis for the number of days actually elapsed
(plus in any situation where a default rate would apply pursuant to Section
5.1(b) of the Credit Agreement, two percent (2%) per annum); (ii) accrued
interest shall be due and payable on the last day of each Fiscal Quarter of the
Borrower (or the immediately preceding Business Day if such last day is not a
Business Day); and (iii) for the avoidance of doubt, interest shall no longer be
calculated in reference to the LIBOR Rate or the Base Rate.


(c)Temporary Suspension of Financial Covenant Testing. The testing of the
financial covenants in Section 9.14 of the Credit Agreement is hereby suspended
with respect to the quarterly/annual testing periods ending on or after December
31, 2017 and continuing through and including March 31, 2019.


(d)Permission to Incur Certain Indebtedness and Liens to City National Bank. The
Credit Parties are permitted to incur Indebtedness to City National Bank
(“CNB”), and to secure such Indebtedness in liens against any or all of the
Credit Parties assets, pursuant to the following documents:
a.
Letter Agreement dated as of March 9, 2018 between the Borrower and CNB (the “LC
Side Letter”)

b.
The letters of credit referenced in the LC Side Letter (and any related letter
of credit applications);

c.
Security Agreement dated as of March 9, 2018 between CNB and the Borrower; and

d.
Subordination Agreement dated as of March 9, 2018 between CNB and the
Administrative Agent, and consented to by the Borrower.



(e)Permission to Distribute American Blue Ribbon Holdings, LLC. The Borrower is
permitted to distribute all of the Equity Interests issued by American Blue
Ribbon Holdings, LLC, a Delaware limited liability company (“Blue Ribbon”), and
owned by the Borrower (the “Blue Ribbon Equity”), to Holdings, and Holdings is
further permitted to distribute 95% of the Blue Ribbon Equity to Newport Global
Opportunities Fund I-A AIV (ABRH) LP, a Delaware limited partnership (“Newport”)
or its designee in redemption of 100% of Newport’s ownership of Equity Interests
issued by Holdings (such transaction is referred to as the “Redemption”).
Contemporaneously with the Redemption, the Administrative Agent is hereby
authorized and directed by the Lenders to release Blue Ribbon and its
subsidiaries, Legendary Baking of California, LLC, a Delaware limited liability
company (“LBC”), and SVCC LLC, an Arizona limited liability company (“SVCC” and,
collectively with Blue Ribbon and LBC, the “Blue Ribbon Companies”) from all of
their respective obligations under the Credit Agreement or





--------------------------------------------------------------------------------





(f) any other Loan Document (including, without limitation, the Collateral
Agreement) and to terminate all Liens against any of the Blue Ribbon Companies
in favor of the Administrative Agent with respect to any Loan Document. In
connection with the Redemption, the Credit Parties are further permitted to: (i)
transfer to the Blue Ribbon Companies any assets that are used primarily in the
conduct of the business of the Blue Ribbon Companies constituting the commercial
baking business known as “Legendary Baking” and the restaurant brands known as
“Village Inn” and “Baker’s Square” (collectively, the “Blue Ribbon Business”);
(ii) enter into one or more agreements with the Blue Ribbon Companies, to be
effective from and after the Redemption, pursuant to which such Credit Parties
will provide certain transition services to the Blue Ribbon Companies on terms
and conditions determined by the Borrower in good faith to be fair and
reasonable; and (iii) remain obligated with respect to leases and other
agreements involving third parties that benefit the Blue Ribbon Business and
that existed immediately prior to the date of consummation of the Redemption
Transaction, but only until such time as the Credit Parties are able to obtain
the consent of the applicable third parties to release the Credit Parties from
obligations thereunder (and conditioned upon the Blue Ribbon Companies
indemnifying the Credit Parties for any losses, claims or damages with respect
thereto on terms determined by the Borrower in good faith to be fair and
reasonable). None of the actions described in this Section 1.1(e) shall be
deemed to constitute a Default or Event of Default under the Credit Agreement or
any other Loan Document.


FEES AND EXPENSES


2.1    Amendment Fee. The Borrower shall promptly pay to the Administrative
Agent, for the benefit of each Lender that executes this Amendment, an amendment
fee in an amount equal to 2.00% multiplied by the sum of (x) the aggregate
outstanding principal amount of such Lender’s Revolving Credit Loans as of the
Amendment Effective Date plus (y) the aggregate outstanding principal balance of
such Lender’s Term Loans as of the Amendment Effective Date.


2.2    Amendment Expenses. The Borrower shall promptly pay to the Administrative
Agent all outstanding reasonable fees and expenses incurred by the
Administrative Agent in connection with this Amendment.


ARTICLE III
MISCELLANEOUS


3.1    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.





--------------------------------------------------------------------------------







(d)    The representations and warranties set forth in Article VII of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.2    Reaffirmation of Obligations. Each of the Credit Parties hereby ratifies
the Credit Agreement and the Collateral Agreement and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement applicable to it and
(b) that it is responsible for the observance and full performance of its
respective Secured Obligations.


3.3    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


3.4    Further Assurances. Each of the Credit Parties agrees to promptly take
such action, upon the request of the Administrative Agent, as is necessary to
carry out the intent of this Amendment.


3.5    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.6    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.7    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


3.9    No Actions, Claims, Etc. As of the date hereof, each Credit Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent or any Lender arising from
any action by such Persons, or failure of such Persons to act under the Credit
Agreement on or prior to the date hereof.


3.10    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 12.5 and 12.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:
 
ABRH, LLC, as Borrower
 
By:
/s/ W. Craig Barber
 
Name:
W. Craig Barber
 
Title:
President



HOLDINGS:
 
FIDELITY NEWPORT HOLDINGS, LLC, as Holdings


 
By:
/s/ W. Craig Barber
 
Name:
W. Craig Barber
 
Title:
President



[NOTE: GUARANTOR LIST AND SIGNATURE BLOCKS TO BE CONFIRMED]


GUARANTORS:
 
American Blue Ribbon Holdings, LLC
 
 
SVCC, LLC
 
 
O’Charley’s LLC


 
 
ABRH MANAGEMENT SERVICES, INC.


 
 
O’Charley’s Service Company, LLC


 
 
O’Charley’s Sports Bar, LLC


 
 
O’Charley’s Sports Bar Alabaster, LLC


 
 
OPI, LLC


 
 
O’Charley’s Management Company, LLC


 
 
O’Charley’s Restaurant Properties, LLC


 
 
99 Restaurants, LLC


 
 
99 West, LLC


 
 
99 Restaurants of Vermont, LLC


 
 
99 Restaurants of Massachusetts, LLC


 
 
99 Commissary, LLC


 
 
99 Restaurants of Boston, LLC


 
 
LEGENDARY BAKING OF CALIFORNIA, LLC


 
 
 
 
By:
/s/ W. Craig Barber
 
Name:
W. Craig Barber
 
Title:
President

















[Signature Page to Second Amendment to Credit Agreement]





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
CANNAE HOLDINGS, LLC, as a Lender and as Administrative Agent
 
By:
/s/ Richard L. Cox
 
Name:
Richard L. Cox
 
Title:
Managing Director and Chief Financial Officer





















































































[Signature Page to Second Amendment to Credit Agreement]



